November 18, 2021



                                                      Supreme Court

                                                      No. 2020-172-C.A.
                                                      (P1/17-1384A)



                    State              :

                     v.                :

            James Stevens.             :




             NOTICE: This opinion is subject to formal revision
             before publication in the Rhode Island Reporter. Readers
             are requested to notify the Opinion Analyst, Supreme
             Court of Rhode Island, 250 Benefit Street, Providence,
             Rhode Island 02903, at Telephone (401) 222-3258 or
             Email:      opinionanalyst@courts.ri.gov,     of     any
             typographical or other formal errors in order that
             corrections may be made before the opinion is published.
                                                        Supreme Court

                                                        No. 2020-172-C.A.
                                                        (P1/17-1384A)



                 State                  :

                  v.                    :

            James Stevens.              :



      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                  OPINION

      Justice Goldberg, for the Court. This case came before the Supreme Court

on October 6, 2021, on appeal by the defendant, James Stevens (defendant or

Stevens), from a judgment of conviction on one count of voluntary manslaughter, in

violation of G.L. 1956 § 11-23-3. The defendant was sentenced to thirty years at the

Adult Correctional Institutions, with twenty years to serve and ten years suspended,

with probation. On appeal, the defendant assigns error to the jury and not the trial

justice, contending that when the jury returned a verdict of guilty of voluntary

manslaughter, it erroneously rejected the defendant’s claim of self-defense. We

affirm the judgment of the Superior Court.




                                       -1-
                                  Facts and Travel

      On May 26, 2017, defendant was indicted by a grand jury on one count of

murder in the first degree, in violation of §§ 11-23-1 and 11-23-2. The case

proceeded to a jury trial on April 2, 2019; at the close of the evidence, the jury was

instructed to consider the offenses of murder in the first degree, murder in the second

degree, and voluntary manslaughter. The jury was also instructed on self-defense.

The jury returned a verdict of guilty on the lesser-included offense of voluntary

manslaughter. The defendant did not file a motion for a new trial; a judgment of

conviction was entered, and defendant was sentenced.           The defendant timely

appealed.

      The record reveals the following. On December 10, 2016, the decedent in this

case, Jasper Williams (decedent or Williams), received a message1 from Ernestine

Peah, his ex-girlfriend and defendant’s girlfriend at the time, which triggered

Williams’ late-night phone call to defendant to “[c]ome to the liquor store” located

on the first floor of a commercial building in East Providence, Rhode Island. The

record reflects that decedent resided at that location with his girlfriend, Tanikqa

Hodge Brown. Hodge Brown testified that it was close to midnight when defendant

arrived at the liquor store and was met by an “[e]xtremely, extremely angry”


1
  The message was sent via Instagram, a social platform, and it read, “If you can’t
say anything or have anything good or truthful to say about me, please don’t say
anything at all[.]”
                                      -2-
Williams outside the building. Hodge Brown also went outside, and she witnessed

the altercation between Williams and defendant. She testified at trial about this

series of events, reciting her observations. Several other witnesses also testified,

including various police officers, eyewitnesses, medical experts, and defendant.

      According to Hodge Brown, Williams and Stevens raised their fists and began

to fight. At one point, decedent fell to the ground and defendant, who was holding

a knife, stabbed him in the head. Williams was pronounced dead at the hospital, and

an autopsy report revealed that he had suffered sixteen stab wounds and two incised

wounds, none of which were characterized as defensive in nature. Stevens fled the

state and was subsequently arrested in El Paso, Texas, on December 28, 2016,

leading to his trial and conviction.

      During his opening and closing remarks to the jury at trial, defense counsel

alerted the jurors to the defense of self-defense in this case. The jury was also

instructed appropriately on the law of self-defense by the trial justice. Significantly,

defendant did not move for a judgment of acquittal in accordance with Rule 29 of

the Superior Court Rules of Criminal Procedure, nor did he pursue a motion for a

new trial under Rule 33.

                                Standard of Review

      “This Court’s familiar raise-or-waive rule precludes us from considering

issues at the appellate level that were not properly presented before the trial court.”

                                         -3-
State v. Hak, 963 A.2d 921, 927 (R.I. 2009). Under this rule, “a litigant must make

a timely and appropriate objection during the lower court proceedings before this

Court will indulge the issue on appeal.” State v. Grant, 840 A.2d 541, 546 (R.I.

2004). We have recognized that “[n]ot only does the rule serve judicial economy by

encouraging resolution of issues at the trial level, it also promotes fairer and more

efficient trial proceedings by providing opposing counsel with an opportunity to

respond appropriately to claims raised.” State v. Burke, 522 A.2d 725, 731 (R.I.

1987). Although on occasion we have “recognized a narrow exception to the raise

or waive rule,” to qualify for this relief “the alleged error must be more than

harmless, and the exception must implicate an issue of constitutional dimension

derived from a novel rule of law that could not reasonably have been known to

counsel at the time of trial.” State v. Bouffard, 945 A.2d 305, 311, 312 (R.I. 2008)

(citations omitted).

                                      Analysis

      In this case we are not asked to review a trial record for judicial error. Rather,

defendant argues that the jury erred in rejecting his claim of self-defense. The

defendant has conceded in his papers to this Court that, “[w]hile aware of this

Court’s preference to only review issues that have been presented to the trial court

in the first instance, [he] wishes to exercise his right to a direct appeal and

respectfully requests that this Court review the jury’s rejection of his self-defense

                                         -4-
claim.”2 The defendant asks this Court to overlook our well-settled raise-or-waive

rule in order to permit review of his appellate contention that the evidence presented

at trial was insufficient to sustain his conviction.

      “This Court has held that a ‘challenge to the sufficiency of the evidence is

properly framed in terms of a challenge to the trial justice’s denial of the defendant’s

motions for judgment of acquittal and new trial.’” State v. Carpio, 43 A.3d 1, 8 (R.I.

2012) (quoting State v. Lynch, 854 A.2d 1022, 1045-46 (R.I. 2004)). In this case,

Stevens concedes that the issue before this Court was not presented to the trial justice

and instead claims that it was the jury that erred in rejecting his self-defense claim.

We decline to review defendant’s challenge, however, because he failed to raise the

issue in the Superior Court.

      This Court was confronted with a similar circumstance in Carpio. In that case,

the defendant was convicted of first-degree murder, among other counts. Carpio, 43

A.3d at 3. The defendant then appealed his conviction, arguing that, although his

insanity defense was rejected and that pivotal issue was not properly before the

Court, the trial justice should have found that the evidence was insufficient to


2
  The defendant cites to G.L. 1956 § 9-24-1 to support his right to a direct appeal
from a final judgment, regardless of his lack of preservation of the issue in the
Superior Court. This statute, however, is not applicable; it governs civil actions and
procedures, not criminal cases. Also, the statute does not address the requirement
of preserving an issue for appellate review. During oral argument, defense counsel
requested that this Court adopt the plain-error rule and extend its application to the
facts of this case. We decline to do so.
                                         -5-
establish criminal responsibility. Id. at 8. However, the defendant had failed to file

a motion for judgment of acquittal or for a new trial in the Superior Court. Id. at 7.

We held that, under the raise-or-waive rule, the defendant had no avenue on direct

appeal to challenge the sufficiency of the trial evidence because that issue was

waived. Id. at 9. Here, although defendant posits the challenge as that of juror error,

rather than judicial error as presented in Carpio, the issue was not presented to the

trial justice and is thus similarly waived.

      In its role as factfinder, the jury was free to reject defendant’s claim of self-

defense, just as it rejected the state’s argument that a murder conviction was

appropriate under the circumstances of this case, when it returned a guilty verdict on

the lesser-included offense of voluntary manslaughter. See State v. Clark, 974 A.2d

558, 574 (R.I. 2009) (determining that factual matters are properly left to the jurors

as factfinders, and this Court will not “substitute the jury’s findings with [its own]

view of the evidence”); see also Quinn v. Stedman, 50 R.I. 153, 156, 146 A. 618,

620 (1929) (“In the case before us the trial court and jury saw the alleged defect. We

have not this advantage, nor may we express our opinion on the weight of the

evidence, because no motion for a new trial was filed.”).

      Because this issue was never before him in the context of a motion for a new

trial or a motion for judgment of acquittal, the trial justice did not weigh the

evidence, nor did he pass upon the credibility of witnesses. Absent a proper motion

                                          -6-
in the trial court, neither the trial justice nor this Court can undertake a review of the

jury’s findings of fact. See Carpio, 43 A.3d at 8; Clark, 974 A.2d at 574; see also

Lynch, 854 A.2d at 1046 (“In ruling on a motion for a new trial, ‘the trial justice acts

as a thirteenth juror and exercises independent judgment on the credibility of

witnesses and on the weight of the evidence.’”) (quoting State v. Rieger, 763 A.2d

997, 1001-02 (R.I. 2001)); State v. Long, 61 A.3d 439, 445 (R.I. 2013) (“When

passing on a trial justice’s denial of a motion for judgment of acquittal, this Court

applies the same standard as the trial justice. * * * A motion for a judgment of

acquittal should be granted only if the evidence, viewed in the light most favorable

to the prosecution, is insufficient to establish the defendant’s guilt beyond a

reasonable doubt.”) (internal quotation marks and citations omitted). There is no

decision or error by the trial justice for this Court to review. Cf. State v. Gallagher,

654 A.2d 1206, 1212 (R.I. 1995) (providing that this Court could not review the

actions of the prosecutor because it can only review the actions of the trial justice).

Therefore, we are satisfied that the defendant has no avenue on direct appeal to

challenge the sufficiency of the trial evidence and factual findings of the jury.

                                      Conclusion

      For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court. The papers in this case may be returned to the Superior Court.




                                          -7-
                                                  STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. James Stevens.

                                     No. 2020-172-C.A.
Case Number
                                     (P1/17-1384A)

Date Opinion Filed                   November 18, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Maureen McKenna Goldberg


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Luis M. Matos

                                     For State:

                                     Virginia M. McGinn
Attorney(s) on Appeal                Department of Attorney General
                                     For Defendant:

                                     Kara Hoopis Manosh, Esq.




SU-CMS-02A (revised June 2020)